DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 1 July 2022 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s arguments have been considered but are not persuasive. It remains unclear how a line or recess that extends from a center of the topsheet as set forth in claim 1 can form a plurality of figures separated from each other or how a line or recess as set forth in claim 1 can form a plurality of figures that encloses a region within each figure. A line as set forth in claim 1, i.e. a single line, cannot form a plurality of figures separated from each other.
There is no antecedent basis for the term “the lines” in claims 5, 6, 15 and 16, and this renders the scope of the claims indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of applicant’s arguments.

Claims 1-3, 5-8, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sartini 2014/0349056. As to claims 1 and 20, Sartini discloses an absorbent sheet comprising a multi-ply product wherein the plies are absorbent [0046] and have been embossed (have a recess) [0001]. The embossed recesses can have a variety of shapes including a curved portion which does not branch, can be located at a center of the product, and may be continuous or intermittent; see for example Figs. 3A-D, 6B or 13. However, Sartini does not specifically disclose the use of three plies. It would have been obvious to one of ordinary skill in the art to form the Sartini product from three or more plies in view of the disclosure that the absorbent product may be a multi-ply product. A product of three or more plies will inherently have a top-sheet disposed on a top side, a back-sheet disposed on a back side, and an absorber ply provided between the top-sheet and the back-sheet. The phrase “for pets” does not distinguish the claimed product over Sartini since the Sartini product can be use for a pet. 
As to claim 2, Sartini discloses spiral recesses in Figs. 3A-D and 13. 
As to claim 3, Sartini discloses both continuous and intermittent lines for his embossments; see Figs. 6A and 6B for example.
As to claims 5, 6, 15 and 16, Sartini discloses embossments, i.e. lines, that form a plurality of enclosed regions in Figs. 1, 3A-D, 6-8 and 13. 
As to claims 7, 8, 17 and 18, the embossments in Sartini inherently have this structure. Either side of the product of Sartini may be considered the top side or back side depending on how the product is positioned and therefore the instant claims do not distinguish over Sartini.
As to claim 11, this claim is directed to a process limitation that does not add any structural distinguishing features to the claimed product.
As to claim 12, the curved portion of the lines in the reference occupies more than half of the lines; see the figures.
As to claim 13, Sartini discloses both continuous and intermittent lines for his embossments. 

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/885950 (reference application) for the reasons of record. 

Response to Arguments
Applicant’s arguments regarding the prior art rejection are moot because the new ground of rejection. 
As to the double patenting rejection, applicant argues that “the double patenting rejection is not proper because the priority dates (i.e., June 15, 2017 and October 18, 2017) of the present application is earlier than the priority date (i.e., November 29, 2017) of application no. 16/885,950”. This is not convincing because application no. 16/885,950 may issue before the instant application. If so, a Terminal Disclaimer may be required depending on the scope of the claims.
Applicant further argues that the “a portion of the curved portion along a radial direction extending outward from a center of the topsheet is bent so as to have a component along a direction intersecting the radial direction. The claims of application no. 16/885,950 do not have this claimed feature”. This is not convincing because claim 9 of the co-pending application discloses a line with a curved portion. The curved portion will inherently intersect a radial of the product no matter how it is positioned. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783